                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    JP MORGAN CHASE BANK, N.A.,                             Case No. 2:15-CV-1931 JCM (GWF)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10     EQUISOURCE, LLC, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of JPMorgan Chase Bank, N.A. v. Equisource, LLC,
               14     et al, case no. 2:15-cv-01931-JCM-GWF.
               15            On September 20, 2017, plaintiff JPMorgan Chase Bank, N.A. (“Chase”) filed a status
               16     report indicating the following:
               17
                             Chase and Equisource reached settlement and agreed to settlement terms at the
               18            settlement conference and reduced those terms to a term sheet, executed by counsel
                             for both Parties, as well as the settlement judge who presided over the settlement.
               19            Chase drafted the comprehensive releases for both matters, as contemplated by the
                             term sheet, and circulated those drafts to counsel for Equisource.
               20
                             Over a month after Chase circulated draft releases, counsel for Equisource indicated
               21            that his client was not content with the settlement terms despite previously agreeing
                             to those terms in good faith. Equisource now seeks to materially alter the settlement
               22            terms and withhold funding of the settlement.

               23            Chase has commenced an action in the Eighth Judicial District Court of Nevada,
                             Clark County, to enforce the settlement as to this matter and the concurrently settled
               24            State Court Action. See JPMorgan Chase Bank, N.A. v. Equisource, LLC, Case No.
                             A-17-761345-C. Chase anticipates that the Parties will move forward with
               25            dismissal of the instant action following enforcement of the settlement.
                      (ECF No. 43 at 2).
               26
                             In light of the foregoing, the court hereby orders Chase to file a status report within twenty-
               27
                      one (21) days indicating the status of the present action.
               28

James C. Mahan
U.S. District Judge
                1
                2            Accordingly,
                3            IT IS HEREBY ORDERED that Chase shall file a status report within twenty-one (21)
                4     days of the date of this order indicating the status of the present action. Failure to file a timely
                5     status report may result in dismissal of this case.
                6            DATED January 7, 2019.
                7                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
